Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Please change “raided” to —raised— in line 3 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 and 11 each recite the limitation "the first heightening pad", while parent claim 6 only provided sufficient antecedent basis for “the plurality of first heightening pads”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milligan (US Patent 6,671,906).
Regarding Claim 1, Milligan discloses a pillow (10) comprising: 
a pillow body (see Fig. 1); 
a first raised portion (18), disposed on a first side of the pillow body and having a first raised height so as to support a neck of a human body in a supine position ; and 
a second raised portion (20 and 22), being adjustable in height (see inserts 30 and 32), disposed on a side of the pillow body and having a second raised height so as to support the neck of the human body in a lateral position; wherein the first height is less than the second height (see Fig. 1).
Regarding Claim 2, Milligan discloses wherein the first side of the pillow body is provided with two second raised portions and one first raised portion, and the two second raised portions are respectively disposed at two ends of the first raised portion (see Fig. 1).	
Regarding Claim 3, Milligan discloses wherein an end of the second raised portion adjacent to the first raised portion is an oblique surface (see Fig. 4), such that the human body can be slidably moved between the first raised portion and the second raised portion.
Regarding Claim 5, Milligan discloses wherein a middle portion of the pillow body is provided with a recessed portion configured for accommodating a head of the human bod (see Fig. 5A).

Regarding Claim 7, Milligan discloses wherein a length and a width of the first heightening pad are respectively less than a length and a width of the second raised portion (see Fig. 3A).
Regarding Claim 8, Milligan discloses wherein an end of the first heightening pad (32A) adjacent to the first raised portion is an oblique surface, and is located on a same oblique surface as an end of the second raised portion adjacent to the first raised portion (see Fig. 4), such that the human body can be slidably moved between the first raised portion and the second raised portion.
Regarding Claim 9, Milligan discloses wherein the pillow further comprises at least one first clamping pad (32B) disposed between the second raised portion and the first heightening pad, and respectively connected with the second raised portion and the first heightening pad.
Regarding Claim 10, Milligan discloses further comprising a base pad (32C) fixedly disposed at a lower side of the pillow body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmbrand (D402,450) in view of Hu (US Patent 6,981,288).
Regarding Claim 1, Wurmbrand discloses a pillow comprising: 
a pillow body (see Fig. 1); 
a first raised portion (see annotated Fig. 1 below), disposed on a first side of the pillow body and having a first raised height so as to support a neck of a human body in a supine position (see Fig. 4) ; and 
a second raised portion (see annotated Fig. 5 below), being adjustable in height (see inserts 30 and 32), disposed on a side of the pillow body and having a second raised height so as to support the neck of the human body in a lateral position; wherein the first height is less than the second height (see Fig. 1).  Wurmbrand fails to disclose a second raised portion being adjustable in height. Hu Teaches a second raised portion (3) being adjustable in height (see pads 6).  Wurmbrand and Hu are analogous art because they are from the same field of endeavor, i.e. pillows It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pillow of Wurmbrand with the adjustable sections of Hu.  The motivation would have been to adjust the height of the second raised portion to a suitable height for a user (Hsu, see Col. 2, Lines 41-48).   Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  

    PNG
    media_image1.png
    600
    696
    media_image1.png
    Greyscale

Regarding Claim 3, Wurmbrand discloses wherein an end of the second raised portion adjacent to the first raised portion is an oblique surface (see Fig. 3), such that the human body can be slidably moved between the first raised portion and the second raised portion.
Regarding Claim 4, Wurmbrand discloses wherein a second side of the pillow body is provided with a third raised portion and a fourth raised portion, a height of the second side is greater than that of the first side, a width of the fourth raised portion is greater than that of the second raised portion, the third raised portion has a third raised height so as to support the 
Regarding Claim 5, Wurmbrand discloses wherein a middle portion of the pillow body is provided with a recessed portion configured for accommodating a head of the human body (see Figs.1, 3, and 4).
Regarding Claim 6, Wurmbrand as modified teaches wherein the pillow further comprises a plurality of first heightening pads (Hu: 6) that are stackable on the second raised portion so as to adjust a height of the second raised portion.
Regarding Claim 13, Milligan discloses wherein a cross section of the recessed portion perpendicular to a length direction of the pillow is an eccentric arc (see Fig. 4).


Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619